 



Exhibit 10.3

OFFICE LEASE

Between

MYNB, LLC , Landlord

And

Yardville National Bank, Tenant

     
Premises:
  Yardville National Bank

  301 West Trenton Avenue

  Falls Township, Pennsylvania

  Tax Map: 13-035-074-001
 
   
Date:
  April 1, 2005

 



--------------------------------------------------------------------------------



 



INDEX

To Lease Between MYNB, L.L.C., as Landlord,
and Yardville National Bank, a National Bank, as Tenant

Dated: April 1, 2005

          Article   Caption   Page No.
1
  Premises - Term of Lease and Use   1
2
  Basic Rent   1
3
  Repair Obligation of Tenant   1
4
  Compliance with Statutes, Ordinances, etc.   1
5
  Landlord’s Right to Perform Tenant’s Covenants   2
 
       
6
  Assignment or Subletting   2
7
  Alterations or Improvements by Tenant   3
8
  Damage or Destruction   3
 
       
9
  Landlord’s Right of Entry   3
10
  Vacancy or Eviction   4
11
  Replacement of Glass and Damage Due to Tenant’s Negligence   4
12
  Obstruction of Premises   4
13
  Signs   4
 
       
14
  Landlord’s Non-Liability for Damages   5
15
  Subordination   5
16
  Security Deposit   5
 
       
17
  Impossibility of Insurance Coverage   6
17B
  Tenant’s Insurance   7
 
       
18
  Default   7
 
       
19
  Abatement of Trade Fixtures   11
20
  Strict Performance   11
21
  Re-Entry of Landlord   11
22
  Condemnation   12
23
  Delay in Performance   12
 
       
24
  Limitation of Liability   12
25
  Delivery of Possession   12

-i-



--------------------------------------------------------------------------------



 



          Article   Caption   Page No.
26
  Real Estate Broker   13
27
  Indemnification of Landlord   13
28
  Termination of Landlord’s Liability   13
29
  Triple Net - Additional Rent   14
 
       
30
  Tenant’s Additional Obligation   15
 
       
30A
  Tenant’s Services   15
31
  Notices   15
32
  Right to Lock Premises on Default   15
33
  Proration of Rent   16
34
  Quiet Enjoyment   16
 
       
35
  Covenants to Bind Parties   16
36
  Notification of Default to Mortgage   17
37
  Waiver of Subrogation   17
38
  Mechanic’s Liens   17
 
       
39
  Certificates by Tenant and Landlord   18
40
  Cumulative Remedies - No Waiver - No Oral Change   18
41
  Change of Terms   18
42
  Attornment   19
43
  Applicable Law   19
 
       
44
  Holding Over   19
45
  Memorandum and Recording   20
46
  Utility Easements   20
47
  Rules and Regulations   20
48
  Building Improvements   20
49
  Renewal Option   20
 
       
50
  Notice Requirement   21
51
  Management and Operation of Common Areas   21

-ii-



--------------------------------------------------------------------------------



 



Exhibits

A     Location — Project Description

B     Basic Rent

-iii-



--------------------------------------------------------------------------------



 



     THIS AGREEMENT, dated the 1st day of April , 2005, between MYNB, L.L.C. as
Landlord and Yardville National Bank, a National Bank, as Tenant.

WITNESSETH:

ARTICLE 1
Premises — Term of Lease and Use

     The said Landlord has let unto the said Tenant and the said Tenant has
hired from said Landlord the following premises: Yardville National Bank, 301
West Trenton Avenue, Tax Map 13-035-074-001, Township of Falls, State of
Pennsylvania for the term of Fifteen (15) years to commence from the issuance of
a temporary or permanent Certificate of Occupancy, to be used and occupied only
for lawful purposes, more specifically bank branch and office use, only.

Upon the conditions and covenants following:

ARTICLE 2
Basic Rent

     For rent specifications see Lease Addendum. The square footage for the
building is estimated at 2,600 sq. ft. Said rent to be paid in equal monthly
payments in advance on the 1st day of each and every month during the term
aforesaid in the amount of $9,421.39 per month (year 1), said rent to be paid
without benefit of offset or deduction. This is a triple net lease, and Tenant
will pay additional rent as set forth in Paragraph 29 and is in addition to the
basic rent. The rental Schedule is set forth in Exhibit “B”. All rent not
received by the 10th of the month will incur a late charge of five (5%) percent.

ARTICLE 3
Repair Obligations of Tenant

     That the Tenant shall take good care of the premises and shall at the
Tenants own cost and expense make all repairs, that Tenant is required to make
under this lease, and at the end or other expiration of the term shall deliver
up the demised premises in good order or condition, damages caused by the
elements and ordinary wear and tear excepted. Tenant shall provide chair pads
under all movable chairs in the demises premises, or otherwise be responsible
for all damage to flooring and carpet resulting from the absence of the use of
chair pads. Tenant will not overload the electrical wiring serving the leased
premises or within the leased premises, and will install at its own expense, but
only after obtaining Landlord’s approval, any additional electrical wiring which
may be required in connection with Tenant’s apparatus.

ARTICLE 4
Compliance with Statutes, Ordinances, Etc.

     That the Tenant shall promptly execute and comply with all statutes,
ordinances, rules, orders, regulations and requirements of the Federal, State
and City Government and of any and all their

 



--------------------------------------------------------------------------------



 



Departments and Bureaus applicable to said premises, for the correction,
prevention, and abatement of nuisances, violations or other grievances, in, upon
or connected with said premises during said term, and which are directly related
to Tenant’s use of the said premises; shall also promptly comply with and
execute all rules, orders, and regulations of the Board of Fire Underwriters, or
any other similar body, for the prevention of fires, at the Tenant’s own cost
and expense.

ARTICLE 5
Landlord’s Right to Perform Tenant’s Covenants

     That in case the Tenant shall fail or neglect to comply with the aforesaid
statutes, ordinances,

rules, orders, regulations and requirements or any of them, or in case the
Tenant shall fail or neglect to make any necessary repairs, then if Tenant fails
to remediate within thirty (30) days after Landlord’s written notice to
remediate, the Landlord or the Landlord’s Agency may enter said premises and
make said repairs and comply with any and all of the said statutes, ordinances,
rules, orders, regulations or requirements, at the cost and expense of the
Tenant and in case of the Tenant’s failure to pay therefore, the said cost and
expense shall be added to the next month’s rent and be due and payable as such,
or the Landlord may deduct the same from the balance of any sum remaining in the
Landlord’s hands. This provision is in addition to the right of the Landlord to
terminate this lease by reason of any default on the part of the Tenant.

ARTICLE 6
Assignment or Subletting

     That should the Tenant desire to assign this agreement or underlet said
premises, it shall first offer same to Landlord at the rental set forth herein.
Should Landlord not accept the assignment or underletting offered or not respond
within twenty (20) days of receipt of Tenant’s written offer, then Tenant shall
be allowed to assign this agreement or underlet the premises provided that the
Tenant shall not (a) assign this agreement, or underlet or underlease the
premises or any part thereof without the prior written consent of Landlord,
which consent will not be unreasonably withheld or delayed; provided, however,
that notwithstanding such assignment, Tenant shall not thereby be relieved from
responsibility hereunder, or (b) permit or suffer the premises or any part
thereof to be occupied for any business or purpose deemed disreputable or
extra-hazardous on account of fire, under penalty of damages and forfeiture.
Tenant shall be permitted to assign this lease or sublet the premises without
Landlord’s consent and without first offering the premises to Landlord if the
proposed sublease or assignee is an entity owned by, controlled by, affiliated
with, or is the Parent Company of the Tenant.

          In the event that the Tenant enters into an agreement to sell all of
its stock of Yardville National Bank, it is permissible under the Lease
Agreement.

2



--------------------------------------------------------------------------------



 



ARTICLE 7
Alterations or Improvements by Tenant

     That except for the planned improvements made in accordance with plans and
specifications no alterations, additions or improvements, painting or decorating
shall be made in or to the premises without the consent of the Landlord in
writing, which consent shall not be unreasonably withheld or delayed, under
penalty of damages and forfeiture, and all additions and improvements made by
the Tenant shall become the property of the Landlord and shall remain on and be
surrendered with the demised premises. Landlord hereby consents to the
installation of paint and carpet throughout the premises and of sheetrock or
glass on the cubicles contained in the premises. At Landlord’s request all such
alterations and improvements shall be restored to their original condition at
Tenant’s expense at the termination of the Lease, provided Landlord notifies
Tenant, in writing, prior to the end of the term of its desire to have the
premises restored.

ARTICLE 8
Damage or Destruction

     In case of damage, by fire or other cause, to the building in which the
leased premises are located, without the fault of the Tenant or of Tenant’s
agent or employees, if the damage is so extensive as to amount practically to
the total destruction of the leased premises or of the building, or if the
Landlord shall within a reasonable time decide not to rebuild, the lease shall
cease and come to an end, and the rent shall be apportioned to the time of the
damage. In all other cases where the leased premises are damaged by fire without
the fault of the Tenant or of Tenant’s agents or employees the Landlord shall
repair the damage with reasonable dispatch after notice of damage, and if the
damage has rendered the premises untenantable, in whole or in part, there shall
be no abatement, diminution or reduction of fixed rent or other charges payable
by Tenant under this lease.

ARTICLE 9
Landlord’s Right of Entry

     (a) That said Tenant agrees that the said Landlord and Landlord’s Agents,
and other representatives, shall have the right to enter into and upon said
premises, or any part thereof, at all reasonable hours upon prior written notice
to the Tenant except where an emergency exists and the Landlord is obligated to
take immediate action for the purpose of examining the same, or making such
repairs or alterations therein as may be necessary for the safety and
preservation thereof provided such entry shall not unreasonably interfere with
Tenant’s business.

     (b) The Tenant also agrees to permit the Landlord or Landlord’s Agents to
show the premises at all reasonable hours, upon prior written notice to Tenant,
to persons wishing to hire or purchase the same; and the Tenant further agrees
that during the six months next prior to the expiration of the term, the
Landlord or Landlord’s Agents shall have the right to place notices on the front
of said premises, or any part thereof, offering the premises “to Let” or “For
Sale”, and the Tenant hereby agrees to permit the same to remain thereon without
hindrance or molestation.

3



--------------------------------------------------------------------------------



 



ARTICLE 10
Vacancy or Eviction

     That if the said premises, or any part thereof, shall become vacant during
the said term, or should Tenant be evicted by summary proceedings or otherwise,
the Landlord or Landlord’s representatives may re-enter the same, either by
force or otherwise, without being liable to prosecution therefor; and re-let the
said premises as the Agent of the said Tenant and receive the rent thereof;
applying the same, first to the payment of such expenses as the Landlord may be
put to in re-entering and then to the payment of the rent due by these presents;
it being understood that the Tenant shall remain liable for any deficiencies.

ARTICLE 11
Replacement of Glass and Damage Due to Tenant’s Negligence

     Tenant shall replace any and all broken glass in and about the demised
premises. Landlord may insure, and keep insured, all plate glass in the demised
premises for and in the name of Landlord. Damage and injury to the said
premises, caused by the carelessness or improper conduct on the part of the said
Tenant or the Tenant’s agents or employees shall be repaired as speedily as
possible by the Tenant at the Tenant’s own cost and expense.

ARTICLE 12
Obstruction of Premises

     That the Tenant shall neither encumber, nor obstruct the sidewalk in front
of, entrance to or hall and stairs of said building, other common areas, parking
areas or driveways, nor allow the same to be obstructed or encumbered in any
manner without Landlord’s written consent.

ARTICLE 13
Signs

     The Tenant shall neither place, nor cause, nor allow to be placed, any sign
or signs of any kind whatsoever at, in or about the entrance to said premises
nor any other part of same except in or at such place or places as may be
indicated by the said Landlord and consented to by Landlord in writing. Landlord
hereby consents to the placement of a sign on the outside door of the premises
which sign shall be of the same type as those signs used by other Tenants and in
case the Landlord or Landlord’s representatives shall deem it necessary to
remove any such sign or signs in order to paint or to make any other repairs,
alterations or improvements in or upon said premises or the building wherein
same is situated or any part thereof, the Landlord shall have the right to do
so, providing the same be removed and replaced at the Landlord’s expense
whenever the said repairs, alterations or improvements shall have been
completed. Landlord will provide a Directory of Tenants in an appropriate place
on the property which the demised premises are located.

4



--------------------------------------------------------------------------------



 



ARTICLE 14
Landlord’s Non-Liability for Damages

     It is expressly agreed and understood by and between the parties to this
agreement, that the Landlord shall not be liable for any damage or injury to
person or property caused by or resulting from steam, electricity, gas, water,
rain, ice or snow, or any leak or flow from or into any part of said building,
except as may be caused by the negligence of Landlord or its Agents or
Employees. Landlord shall not be liable for any damage or injury resulting or
arising from any other cause or happening whatsoever that is not caused by the
negligence or other acts or omissions of Landlord or its Agents or Employees.

ARTICLE 15
Subordination

     That this lease shall not be a lien against said premises in respect to any
mortgages that are now on or that hereafter may be placed against said premises,
and that the recording of such mortgage or mortgages shall have preference and
precedence and be superior and prior in lien of this lease irrespective of the
date of recording and the Tenant agrees to execute any instrument without cost,
which may be deemed necessary or desirable to further effect the subordination
of this lease to any such mortgage or mortgages, and a refusal to execute such
instruments shall entitle the Landlord, or the Landlord’s assigns and legal
representatives to the option of cancelling this lease without incurring any
expense or damage, and the term hereby granted is expressly limited accordingly.
In the event that Landlord procures mortgage loans or recasts the existing
mortgage loan on said premises, Tenant agrees to furnish to Landlord on request,
copies of its most recent financial statements prepared by the Certified Public
Accountant regularly retained by it.

ARTICLE 16
Security Deposit

     16.1 The Landlord hereby acknowledges receipt of $ N/A which it is to be
placed in an interest bearing account and is to be retained as security for the
faithful performance of all of the covenants, conditions and agreements to this
lease, but in no event shall Landlord be obliged to apply same on rents or other
charges in arrears or damages for the Tenant’s failure to perform said
covenants, conditions and agreements; the Landlord may so apply the security at
its option; and the Landlord’s right to the possession of the premises for
non-payment of rent or for any other reason shall not in any event be affected
by reason of the fact that Landlord holds this security. The said sum if not
applied toward the payment of rent in arrears or toward the payment of damages
suffered by Landlord by reason of the Tenant’s breach of the covenants,
conditions and agreements of this lease is to be returned to the tenant when
this lease is terminated, according to these terms, and in no event is the said
security to be returned until the Tenant has vacated the premises and delivered
possession to the Landlord.

     16.2 In the event that the Landlord repossesses itself of said premises
because of the Tenant’s default or because of the Tenant’s failure to carry out
the covenants, conditions and agreements of this lease, the Landlord may apply
the said security on all damages suffered to the date of repossession and may
retain the said security to apply on such damages as may be suffered or

5



--------------------------------------------------------------------------------



 



shall accrue thereafter by reason of the Tenant’s default or breach. The
Landlord shall keep the said security as a separate fund. The security deposited
under this lease shall not be mortgaged, assigned, pledged, or encumbered by
Tenant without the written consent of Landlord. In the event of filing by or
against Tenant of a petition in bankruptcy or assignment for the benefit of
creditors, or upon the insolvency of Tenant, title to the monies paid over to
Landlord as security shall vest in the Landlord free and clear of any claims of
the Trustees in bankruptcy, assignee for the benefit of creditors or Receiver
that may be appointed for the insolvent Tenant.

     16.3 In the event of a bona fide sale, subject to this lease, the Landlord
shall have the right to transfer the security to the vendee for the benefit of
the Tenant upon such transfer and Landlord shall be considered released by the
Tenant of all liability for the return of said security, and it is agreed that
this shall apply to every transfer or assignment made of the security to the new
Landlord.

ARTICLE 17
Impossibility of Insurance Coverage

     17.1 It is expressly understood and agreed that if for any reason it shall
be impossible to obtain fire insurance and extended coverage on the buildings
and improvements on the demised premises in an amount, and in the form, and in
fire insurance companies acceptable to the Landlord the Landlord may, if the
Landlord so elects, at any time thereafter terminate this lease and the term
thereof, on giving to the Tenant three days’ notice in writing of Landlord’s
intention so to do and upon the giving of such notice, this lease and the term
thereof shall terminate and come to an end. In the event that Tenant’s occupancy
causes any increase in premium for the fire and extended coverage insurance
rates on the demised premises or the balance of the building in which Tenant’s
demised premises are located, Tenant shall pay, as additional rent, the
additional premium on said fire and extended coverage insurance. Bills for such
additional premiums, if any, shall be rendered by Landlord to Tenant at such
time as Landlord shall elect, and shall be due and payable by Tenant when
rendered; and the amount thereof shall be deemed to be and paid as additional
rent.

     17.2 That the Tenant will not nor will the Tenant permit other tenants or
other persons to do anything in said premises or bring anything into said
premises, or permit anything to be brought into said premises or to be kept
therein, which will in any way increase the rate of fire insurance on said
demised premises, nor use the demised premises or any part thereof, nor suffer
or permit their use for any business or purpose which would cause an increase in
the rate of fire insurance on said building, and the Tenant agrees to pay on
demand any such increase.

6



--------------------------------------------------------------------------------



 



ARTICLE 17B
Tenant’s Insurance

     At all times after the execution of this lease, Tenant shall take out and
keep in force, at its expense:

     17B.1. Tenant’s Insurance

     A. Public liability insurance, including insurance against assumed or
contractual liability with respect to the premises, to afford protection to the
limit, for each occurrence, of not less than one million dollars ($1,000,000)
with respect to personal injury or death, and five hundred thousand dollars
($500,000) with respect to property damages; and

     B. All-risk casualty insurance, written at replacement cost value and with
replacement cost endorsement, covering all of Tenant’s personal property in the
premises (including, without limitation, inventory, trade fixtures, floor
coverings, furniture and other property removable by Tenant under the provisions
of this lease) and all leasehold improvements installed in the premises by
Tenant; and

     C. If and to the extent required by law, worker’s compensation or similar
insurance in form and amounts required by law.

     17B.2. Tenant’s Contractor’s Insurance

     A. Comprehensive general liability insurance, including contractor’s
liability coverage, contractual liability coverage, completed operations
coverage, broad form property damage endorsement and contractor’s protective
liability coverage, to afford protection to the limit, of each occurrence, with
respect to property damage; and

     B. Worker’s compensation or similar insurance in form and amounts required
by law.

     17.B.3. Policy Requirements

     A. The company or companies writing any insurance which Tenant is required
to take out and maintain shall be licensed to do business in New Jersey. Each
policy evidencing such insurance shall name Landlord or its designee as
additional insured and shall also contain a provision by which the insurer
agrees that such policy shall not be cancelled except after thirty (30) days
written notice to Landlord or its designee. Each such policy, or a certificate
thereof, shall be deposited with Landlord by Tenant promptly upon commencement
of Tenant’s obligation to procure the same. If Tenant shall fail to perform any
of its obligations under this Article, Landlord may perform the same and the
cost of same shall be deemed additional rental and shall be payable by Tenant
upon Landlord’s demand.

ARTICLE 18
Conditional Limitations and Default

     18.1 If at any time during the term of this Lease:

     (a) If Tenant shall file a petition in bankruptcy or insolvency or for
reorganization or arrangement or for the appointment of a receiver of all or a
portion of Tenant’s property or, such filing shall continue for a period of ten
days.

7



--------------------------------------------------------------------------------



 



     (b) Any involuntary petition of the kind referred to in subdivision (a) of
this section shall be filed against Tenant and such petition shall not be
calcite or withdrawn within ninety (90) days after the date of filing thereof,
or

(c) Tenant shall be adjudicated a bankrupt by any court, or

(d) Tenant shall make an assignment for the benefit of creditors, or

     (e) A permanent receiver shall be appointed for the property of Tenant by
order of a court of competent jurisdiction by reason of the insolvency of Tenant
(except where such receiver shall be appointed in an involuntary proceeding, if
he shall not be withdrawn within ninety (90) days after the date of his
appointment), or

     (f) The operation of Tenant’s business shall be suspended by any authority
having jurisdiction thereover or the conduct and operation of Tenant’s business
shall be taken over by (i) a receiver appointed by order of a court of competent
jurisdiction or (ii) an agency or governmental authority having jurisdiction
thereover, then Landlord, at Landlord’s option may terminate this Lease on ten
(10) days’ notice to Tenant, and upon such termination, Tenant shall quit and
surrender the Leased Premises to Landlord. The word “Tenant” as used in this
section shall be deemed to mean the Tenant herein named, or in the event of an
assignment of this Lease in accordance with the provisions of Article VIII, such
word shall be deemed to also mean the ten assignee.

     18.2 If this Lease shall terminate pursuant to the provisions of
Section 18.1:

     (a) Landlord shall be entitled to receive from Tenant arrears in Basic
Annual Rent and Additional Rent and, in addition thereto as liquidated damages,
an amount equal to the balance of rentals due under the remaining term of the
Lease, the remaining rentals shall be accelerated hereby plus any other damages
to which Landlord may be entitled including, but not limited to, reasonable
legal fees. Tenant shall receive a credit for any monies including, but not
limited to, all rents received by Landlord in mitigation of such default and
Landlord shall make best efforts to re-let the premises. All funds received
shall first go to pay Landlord’s costs and expenses of mitigating the damages,
then towards Tenant’s credit.

     18.3 (a) If Tenant shall fail to pay any Basic Annual Rent or Additional
Rent when due and payable hereunder, and any such default shall continue for a
period of ten (10) days after such payment is due; or

          (b) If Tenant shall be in default in the performance of any of the
other terms, covenants, and conditions of this Lease:

               (i) and such default shall not have been remedied within ten
(10) days after notice by Landlord to Tenant specifying such default and
requiring it to be remedied; or

8



--------------------------------------------------------------------------------



 



               (ii) where such default reasonably cannot be remedied within such
period of ten (10) days, if Tenant shall not have commenced the remedying
thereof with such period of time and shall not be proceeding with due diligence
to remedy it;

          Then Landlord, at its election, may terminate this Lease on ten
(10) days’ notice to Tenant, and upon such termination Tenant shall quit and
surrender the Leased Premises to Landlord.

     18.4 If this Lease shall terminate as provided in Section 18.3, or if
Tenant shall be in default in the payment of Basic Annual Rent or Additional
Rent when due and payable and such default shall continue for a period of ten
(10) days after such payment is due:

          (a) Landlord may re-enter and resume possession of the Leased Premises
and remove all persons and property therefrom either by summary dispossess
proceedings or by a suitable action or proceeding at law or in equity or by
peaceable self-help or otherwise, without being liable for any damages therefor;
and

     (b) Landlord may relet the whole or any part of the Leased Premises for a
period equal to, greater or less than the remainder of the then term of this
Lease at such rental and upon such terms and conditions as Landlord shall deem
reasonable to any tenant it may deem suitable and for any use and purpose it may
deem appropriate. Landlord shall use its best efforts in re-letting the
premises, and, provided Landlord uses such best efforts. Landlord shall not be
liable in any respect for failure to relet the Leased Premises or, in the event
of such reletting, for failure to collect the rent thereunder and any sums
received by Landlord on a reletting in excess of the rent reserved in this Lease
shall belong to Landlord.

     18.5 If this Lease shall terminate as provided in this Article or by
summary dispossess proceedings (except as to any termination under
Section 33.1), Landlord shall be entitled to recover from Tenant as damages in
addition to arrears in Basic Annual Rent and Additional Rent,

          (a) (i) amounts equal to all expenses reasonably incurred by Landlord
in recovering possession of the Leased Premises and in connection with the
reletting of the Leased Premises including, without limitation, reasonable legal
fees, the cost of repairing, renovating or remodeling the Leased Premises, and
to the condition they were in at the inception of the Lease, reasonable wear and
tear excepted;

               (ii) broker’s commissions incurred by Landlord in reletting the
Leased Premises, which amounts set forth in this subsection shall be due and
payable by Tenant to Landlord at such time or times as they shall have been
incurred; and

9



--------------------------------------------------------------------------------



 



          (b) amounts equal to the deficiency between the Basic Annual Rent and
Additional Rent which would have become due and payable had this Lease not
terminated and the net amount, if any, of rent and Additional Rent collected by
Landlord on reletting the Leased Premises. The amounts specified in this
subsection shall be due and payable by Tenant on the several days on which such
Basis Annual Rent and Additional Rent would have become due and payable had this
Lease not terminated. Tenant consents that Landlord shall be entitled to
institute separate suits or actions or proceedings and hereby waives the right
to enforce or assert the rule against splitting a cause of an action as a
defense thereto. Landlord, at its election, which shall be exercised by the
service of a notice on Tenant, may collect from Tenant as damages and Tenant
shall pay in lieu of the sums becoming due under the provisions of subsection
(b) hereof after the service of such notice, an amount equal to the difference
between the Basic Annual Rent and Additional Rent which would become due and
payable had this Lease not terminated (from the date of the service of such
notice to the end of the term of this Lease which would have been in effect if
it had not terminated) and the maximum allowed by statute or rule or law in
effect at the time when in governing the proceedings in which such damages are
to be proved. Tenant shall be credited with any rental received from a new
tenant.

     18.6 The words “re-enter” and “re-entry” as used in this Article are not
restricted to their technical legal meaning.

     18.7 Tenant hereby waives the service of any notice in writing by Landlord
of its intention to re-enter except as otherwise provided in this Lease.

     18.8 If this Lease shall terminate as provided in this Article or by
summary proceedings or otherwise, Landlord, in addition to any other rights
under this Article, shall be entitled to recover as damages;

          (a) the cost of performing any work required to be done by Tenant
under this Lease and all damages resulting from Tenant’s default in performing
such work, and

          (b) the cost of replacing the Leased Premises in the same condition as
that in which Tenant is required to surrender them to Landlord under this lease.

     18.9 At any time (a) within fifteen (15) days prior to the expiration of
the term of this Lease or (b) after Landlord shall have served any notice of
termination of this Lease, as provided in this Lease, but prior to the date of
termination, or (c) after Landlord shall have commenced a summary dispossess
proceeding or an appropriate action or proceeding to recover possession of the
Leased Premises but prior to the termination of this Lease by reason of the
issuance of a

10



--------------------------------------------------------------------------------



 



warrant in the dispossess proceeding or the entry of a judgment in such other
action or proceeding, any or all subleases theretofore executed by Tenant and
the rent payable thereunder shall, at the option of Landlord (such option to be
exercised by notice to Tenant), be assigned by Tenant to Landlord as of the date
of the service of such notice. Such assignment shall be deemed to be and shall
be effected as of the date of service of such notice without execution by Tenant
of any instrument. However, Tenant, at Landlord’s request, shall execute,
acknowledge and deliver to Landlord an instrument in recordable form, confirming
such assignment and, in the event that Tenant shall fail or refuse to execute,
acknowledge or deliver such instrument, Landlord in addition to all other rights
and remedies it may have by reason of such failure or refusal, may, as the agent
or attorney-in-fact of Tenant, execute, acknowledge and deliver it and Tenant
hereby irrevocably nominates, constitutes and appoints Landlord as Tenant’s
proper and legal attorney-in-fact for such purpose, as coupled with an interest,
hereby ratifying all that Landlord may do as such attorney-in-fact of Tenant,
and such assignment shall recall that it has made pursuant to this article.

ARTICLE 19
Abatement of Trade Fixtures

     If after default in payment of rent or violation of any other provision of
this lease, or upon the expiration of this lease or upon abandonment of the
premises by Tenant, the Tenant moves out or is dispossessed, Tenant shall not be
permitted to remove any trade fixtures or other property from said premises
until said default or violation is cured. Should said default or violation not
be cured within one month of its occurrence, or upon abandonment of the premises
said fixtures shall become the property of Landlord.

ARTICLE 20
Strict Performance

     The failure of the Landlord to insist upon strict performance of any of the
covenants or conditions of this lease or to exercise any option herein conferred
in any one or more instances, shall not be construed as a waiver or
relinquishment for the future of any such covenants, conditions or options, but
the same shall be and remain in full force and effect.

ARTICLE 21
Re-Entry of Landlord

     In the event that the relation of the Landlord and Tenant may cease or
terminate by reason of the re-entry of the Landlord under the terms and
covenants contained in this lease or by the ejectment of the Tenant by summary
proceedings or otherwise, or after the abandonment of the premises by the
Tenant, it is hereby agreed that the Tenant shall remain liable for all unpaid
sums covering the balance of said term and shall pay said amounts promptly.

11



--------------------------------------------------------------------------------



 



ARTICLE 22 Condemnation

     In the event that the premises shall be taken for public use by the city,
state, federal government, public authority or other corporation having the
power of eminent domain, then this lease shall terminate as of the date on which
possession thereof shall be taken for such public use, or, at the option of the
Tenant, as of the date on which the premises shall become unsuitable for
Tenant’s regular business by reason of such taking; provided, however, that if
only a part of the leased premises shall be so taken, such termination shall be
at the option of Tenant only. If such a taking of only a part of the leased
premises occurs, and Tenant elects not to terminate the lease, there shall be a
proportionate reduction of the Basic Rent and Additional Rent to be paid under
this lease from and after the date such possession is taken for public use.
Tenant shall have the right to participate, directly or indirectly, in any award
for such public taking to the extent that it may have suffered compensable
damage as a Tenant on account of such public taking.

ARTICLE 23
Delay in Performance

     This lease and the obligation of Tenant to pay rent hereunder and perform
all of the other covenants and agreements hereunder on part of Tenant to be
performed shall in no way be affected, impaired or excused because Landlord is
unable to supply or is delayed in supplying any service expressly or implied to
be supplied or is unable to make, or is delayed in making any repairs, addition,
alterations, or decorations or is unable to supply or is delayed in supplying
any equipment or fixtures if Landlord is prevented or delayed from so doing by
reason of governmental preemption in connection with a national Emergency
declared by the President of the United States or in connection with any rule,
order or regulation of any department or subdivision thereof of any governmental
agency or by reason of the conditions of supply and demand which have been or
are affected by war or other emergency.

ARTICLE 24
Limitation of Liability

     Landlord shall be under no personal liability with respect to any of the
provisions of this lease, and if it is in breach or default with respect to his
obligations or otherwise, under this lease, Tenant shall look solely to the
equity of Landlord in the premises for the satisfaction of Tenant’s remedies. It
is expressly understood and agreed that Landlord’s liability under the terms,
covenants, conditions, warranties and obligations of this lease shall in no
event exceed the loss of its equity in the premises.

ARTICLE 25
Delivery of Possession
DELETED

12



--------------------------------------------------------------------------------



 



ARTICLE 26
Real Estate Broker

     Tenant represents that it has not contacted or dealt with any real estate
broker, agent or salesman regarding the within lease other than NOT APPLICABLE
and that should any other broker, agent or salesman make claim to a commission
in connection with this transaction, Tenant shall save and hold harmless
Landlord from any such claim and shall, at Tenant’s cost and expense defend
against any such claims.

ARTICLE 27
Indemnification of Landlord and Tenant

     Landlord and Tenant agree to protect, defend, indemnify and save harmless
each other against and from any and all claims arising from any breach or
default on the part of either party in the performance of any covenant or
agreement on their part to be performed, pursuant to the terms of this lease, or
arising from any act of negligence of either party, or any of its agents,
contractors, servants, employees or licensees, or arising from any accident,
injury or damage whatsoever caused to any person (other than through the fault
of the other party or its agents) occurring during the term of this lease in or
about the demised premises or upon or under the sidewalks and the land adjacent
thereto, and from and against all costs, expenses and liabilities incurred in or
about any such claim or act or proceeding brought thereon, but only to the
extent the losses or liabilities are not covered by insurance; and in case any
action or proceeding be brought against either party by reason of any such
claim, the responsible party upon notice from the responsible party covenants to
resist or defend such action or proceeding by counsel reasonably satisfactory at
the responsible party’s sole cost and expense.

ARTICLE 28
Termination of Landlord’s Liability

     If after Landlord delivers possession of the demised premises to Tenant,
the Landlord conveys the demised premises during the term hereof, the Landlord
shall not thereafter be liable for the covenants and agreements to be observed
and performed by the Landlord hereunder, provided that the grantee of Landlord
has assumed and become liable for the observance and performance of said
covenants and agreements. Nothing herein contained, however, shall relieve
Landlord of any liability which may have been incurred or which may have accrued
prior to any such conveyance.

13



--------------------------------------------------------------------------------



 



ARTICLE 29
Triple Net — Additional Rent

Tenant shall pay, as additional rent, its “proportionate share”, as hereinafter
defined, of “triple nets” over the “basic rent”, as hereinafter defined; due and
payable with respect to the building in which the demised premises are located
(hereinafter called “Office Building”) and the land underlying said Office
Building.

     Landlord’s “operating costs” shall be those of operating and maintaining
the Office Building in a manner deemed by Landlord reasonable and appropriate
and for the best interests of the tenants in the Office Building, including
without limitation, the following:

     1. Real estate taxes or any other tax imposed in lieu of real estate taxes
assessed on the Office Building and the land underlying same.

     2. All costs and expenses directly related to the Office Building of
managing, operating, repairing, lighting, cleaning, insurance, removing snow,
ice and debris, policing and regulating traffic in the area immediately adjacent
to the Office Building Project and depreciation of machinery and equipment used
for such operation.

     3. All costs and expense of replacing paving, curbs, walkways, landscaping
(including replanting and replacing flowers and other planting), drainage and
lighting facilities in the Office Building Project and area immediately adjacent
thereto.

     4. Electricity used in lighting common areas of the Office Building
Project, water including water used in fire prevention equipment and sewer.

     5. Maintenance, replacement, repair of mechanical and electrical equipment
including heating, ventilating and air-conditioning equipment in the Office
Building Project.

     6. Maintenance of common areas of the Office Building Project.

     7. Painting, decoration and carpeting of all common areas in the Office
Building Project.

     8. All other expenses which would be considered as an expense of
maintaining, operating or repairing the Office Building under sound accounting
principals.

     9. Tenant’s proportionate share of operating costs for any fiscal year of
Landlord shall be determined as follows: the amount shall be multiplied by a
fraction, the numerator of which is the total number of square feet of the
leased premises and the denominator of which is the total number of square feet
of the leased premises plus Tenant’s pro rata share of common areas, and the
denominator of which is the total number of square feet of the office building
and the result shall the percentage of all operating costs payable by Tenant
including electrical and utilities.

14



--------------------------------------------------------------------------------



 



     The Landlord shall bill Tenant for 100% of the real estate taxes, operating
costs, insurance and maintenance as well as the electrical and utilities and
Tenant shall pay the same to Landlord as part of its monthly rent which shall be
billed separately.

          10. Irrespective of the language contained in Article 29, the Tenant
shall assume the total obligation in connection with the maintenance of the
building including the replacement of any and all equipment in connection with
the operation of the building. In the event any equipment is required to be
replaced including the HVAC, electrical, plumbing, roof, windows, the total
obligation shall be that of the Tenant.

     11. Tenant shall have the right to audit the operating cost of the Landlord
on a yearly basis to determine if they are reasonable and customary.

ARTICLE 30
Tenant’s Additional Obligation

     Tenant shall as an incident to the within demise at Tenant’s cost and
expense, furnish, supply and maintain the following: (a) Water, (b) Sewer,
(c) Exterior Building and Common Area Maintenance, (d) Painting and cleaning,
stripping, sealing, repairing, replacing and remarking paved and unpaved
surfaces, curbs, sidewalks and parking areas and bumpers, (e) sign lighting,
maintenance and repair, (f) trash removal, (g) Maintenance, repair and
replacement costs of the retention ponds located on the project property,
(h) maintenance, repair and replacement of all utilities; pipes, conduit, lines
etc. on the project property, (i) public liability insurance, (j) all risk
insurance (fire and other hazards) including rental abatement insurance in the
amount of one (1) year’s minimum rental for the office project, (k) maintenance
of HVAC equipment.

ARTICLE 30A
Tenant’s Services

     Tenant agrees to provide and pay for electric and gas utilities; and
maintain temperature at levels to prevent freezing or boiling of any parts of
the demised premises. Tenant will pay for and utilize a janitorial service for
interior maintenance and removal of trash to Landlord’s designated receptacles.
Tenant shall provide on a regular basis all interior maintenance and decorating.

ARTICLE 31
Notices

     The receipt by Landlord of a written notice and/or demand and/or request
sent by Registered or Certified Mail in a sealed, postpaid envelope, addressed
to the Landlord, MYNB, L.L.C. at c/o Hofing Management, 928 West State Street,
Trenton, New Jersey 08618, and the receipt by Tenant of a written notice and/or
demand and/or request sent by Registered or Certified Mail in a sealed, post
paid envelope, addressed to Tenant at Yardville National Bank, Attn: Mr.

15



--------------------------------------------------------------------------------



 



     Frank Durand, Box 8487, Trenton, New Jersey 08650 and a written notice
and/or demand and/or request sent by Registered or Certified Mail in a sealed,
post paid envelope, addressed to Daniel J. O’Donnell, Esquire, Yardville
National Bank, 2465 Kuser Road, Hamilton, New Jersey 08690 shall be sufficient
notice and/or demand and/or request in any case arising under this lease. The
return receipt shall be conclusive evidence of the receipt by Landlord or
Tenant, as the case may be, of such notice demand or request.

     The above addresses may be changed at any time hereafter by giving notice
in the manner provided.

ARTICLE 32
Right to Lock Premises on Default

     In the event that the relation of Landlord and Tenant shall cease or
terminate by reason of the re-entry of the Landlord under the terms and
covenants contained in this lease or by the eviction or ejectment of Tenant on
summary proceedings, or otherwise, or after abandonment of the premises by
Tenant, Landlord, in addition to his other rights hereunder shall have the right
to lock said premises and at Landlord’s option may keep same locked until said
default is cured and Landlord shall have the right to sell all fixtures, goods
and materials of Tenant at said premises and apply the proceeds thereof against
unpaid rent. No action under this paragraph shall be deemed to waive Landlord’s
rights as set forth in other paragraphs of this lease.

ARTICLE 33
Proration of Rent

     In the event that this lease commences on other than the first day of a
month, Tenant shall, together with the second month’s rent pay to the Landlord
the prorated rent for the portion of the month, if any, preceding the first full
calendar month of the term of this lease.

ARTICLE 34
Quiet Enjoyment

     And the said Landlord both covenant that the said Tenant on paying the said
yearly rent, and performing the covenants aforesaid, shall and may peacefully
and quietly have, hold and enjoy the said demised premises for the term
aforesaid, provided however, that this covenant shall be conditioned upon the
retention of title to the premises by the Landlord.

ARTICLE 35
Covenants to Bind Parties

     And it is further understood and agreed, that the covenants and agreements
herein contained are binding on the parties hereto and upon their respective
successors, heirs, executors, administrators and assigns.

16



--------------------------------------------------------------------------------



 



     It is further expressly agreed that the words used in the singular shall
include words in the plural where the text of this instrument so requires.

ARTICLE 36
Notification of Default to Mortgagee

     In the event of a default by the Lessor hereunder, the Mortgagee will be
notified in writing, and it is understood that the Mortgagee will have the right
to cure said default within thirty (30) days of notification by the Lessee.

ARTICLE 37
Waiver of Subrogation

     Landlord and Tenant hereby releases the other from any and all liability or
responsibility (to the other or anyone claiming through or under them by the way
of subrogation or otherwise) under fire and extended coverage or supplementary
contract casualties, if such fire or other casualty shall have been caused by
the fault or negligence of the other party, or anyone for whom such party may be
responsible; provided, however, that, except as otherwise provided in this
lease, this release shall be applicable and in force and effect only with
respect to loss or damage occurring during such time as the releasor’s policies
shall contain a clause or endorsement to the effect that any such release shall
not adversely affect or impair said policies or prejudice the right of the
releasor to recover thereunder. Each of Landlord and Tenant agrees that its
policies will include such a clause or endorsement so long as the same shall be
obtainable without extra cost, or if such cost shall be charged therefore, so
long as the other party pays such extra cost, if extra cost shall be chargeable
therefore, each party shall notify the other party therefore and of the amount
of the extra cost, and the other party shall be obligated to pay the extra cost
unless, within ten (10) days after such notice, it elects not to be obligated so
to do by written notice to the original party. If such clause or endorsement is
not available, or if either party should not desire the coverage at extra cost
to it, then the provisions of this Article shall not apply to the policy or
policies in question.

ARTICLE 38
Mechanic’s Liens

     Tenant shall not suffer or permit any mechanic’s liens to be filed against
the fee of the demised premises, nor against the Tenant’s leasehold interest
therein by reason of work, labor services or materials supplied or claimed or
have been supplied to Tenant or anyone holding the demised premises or any part
thereof through or under Tenant and Tenant agrees to indemnify Landlord against
such liens. If any such mechanic’s lien shall at any time be filed against the
demised premises, Tenant shall with 15 days after notice of the filing thereof,
cause the same to be discharged of record; provided, however, that the Tenant
shall have the right to contest the amount or validity, in whole or in part, of
any such lien by appropriate proceedings but in such event, Tenant shall notify
Landlord in writing and if requested by Landlord shall promptly bond

17



--------------------------------------------------------------------------------



 



such lien with a responsible surety company. Tenant shall prosecute such
proceedings with all due diligence and dispatch.

     Nothing herein contained shall be construed as a consent on the part of
Landlord to subject the estate of the Landlord to liability under the Mechanic’s
Lien Law of the State of New Jersey, it being expressly understood that the
Landlord’s estate shall not be subject to such liability.

ARTICLE 39
Certificates by Tenant and Landlord

     Tenant agrees at any time and from time to time upon not less than 15 days’
notice by Landlord to execute, acknowledge and deliver to Landlord a statement
in writing certifying (1) that this lease is unmodified and in full force and
effect (or if there have been modifications, that the same is in full force and
effect as modified and stating the modification, (2) whether or not there are
then existing any offsets or defenses against the enforcement of any of the
terms, covenants or conditions hereof upon the part of Tenant to be performed
(and is so specifying the same), and (3) the dates to which the basic rent and
other charges have been paid in advance, if any, it being intended that any such
statement delivered pursuant to this Section may be relied upon by any
prospective purchaser or mortgagee of the fee of the demised premises or any
assignee of any such mortgagee.

ARTICLE 40
Cumulative Remedies — No Waiver — No Oral Change

     The specific remedies to which Landlord or Tenant may resort under the
terms of this lease are cumulative and are not intended to be exclusive of any
other remedies or means of redress to which they may be lawfully entitled in
case any breach or threatened breach by either of them of any provision of this
lease. The failure of Landlord to insist in any one or more cases upon the
strict performance of any of the covenants of this lease, or to exercise any
option herein contained, shall not be construed as a waiver or relinquishment
for the future of such covenant or option. A receipt by Landlord of basic rent
with knowledge of the breach of any covenant hereof shall not be deemed a waiver
of such breach, and no waiver, change, modification or discharge by either party
hereto of any provision in this lease shall be deemed to have been made or shall
be effective unless expressed in writing and signed by both Landlord and Tenant.
In addition to the other remedies in this lease provided, Landlord and Tenant
shall be entitled to the restraint by injunction of the violation, or attempted
or threatened violation of any of the covenants, conditions or provisions of
this lease, or to a decree compelling performance of any of such covenants,
conditions or provisions.

ARTICLE 41
Change of Terms

     In the event that a prospective mortgagee of the demised premises shall
request a change in the language or terms of the lease, or the execution of any
paper in connection therewith, the

18



--------------------------------------------------------------------------------



 



Tenant shall agree to such change provided the same shall not materially and
adversely affect rights of the Tenant under this lease or increase Tenant’s cost
for Basic Rent or Additional Rent.

ARTICLE 42
Attornment

     Tenant shall, if requested by a first mortgagee of the premises at any
time, or in the event of any proceedings are brought for the foreclosure of, or
in the event of exercise of the power of sale under any mortgage made by the
Landlord covering the demised premises, attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as the Landlord under this
lease.

ARTICLE 43
Applicable Law

     This Lease shall be governed by and construed under the laws of the State
of New Jersey.

ARTICLE 44
Holding Over

     In the event that the Tenant shall remain in the demised premises after the
expiration of the term of this lease without having executed a new written lease
with the Landlord, or having exercised its option to renew in accordance with
Article 49, such holding over shall not constitute a renewal or extension of
this lease. The Landlord may, at its option, elect to treat the Tenant as one
who has not removed at the end of its term, and thereupon be entitled to all the
remedies against the Tenant provided by law in that situation, or the Landlord
may elect, at its option, to construe such holding over as a tenancy from month
to month, subject to all the terms and conditions of this lease, except as to
duration thereof, and rent shall be due pursuant to statute for such case made
and provided that the holdover rent shall not be less than 120% of the last
month’s rent covered under the base and or option term of the lease. Landlord
shall give Tenant six (6) months notice, in writing of its intention to charge
Tenant hold over rent on the premises. Should Tenant fail to give Landlord
acknowledgment of Tenant’s lease termination, within sixty (60) days of receipt
of said notice, Tenant shall be liable to Landlord for an additional month’s
rental or proportionate part thereof for every month or proportionate part
thereof that Tenant fails to give the aforesaid notice, at one hundred twenty
(120%) percent of it’s last month’s rent.

19



--------------------------------------------------------------------------------



 



ARTICLE 45
Memorandum and Recording

     This lease shall not be recorded under penalty of damages and forfeiture.
At the request of either party, the other party shall execute a memorandum of
lease setting forth a description of the demised premises and the term.

ARTICLE 46
Utility Easements

     Unless such easements reduce Tenant’s useable space, Landlord shall have
the right to grant easements and/or utilize areas of the demised premises for
the installation of utilities, provided, however, that the use of said easement
areas for said purposes does not substantially interfere with the operation of
Tenant’s business. Tenant shall not be entitled to any compensation or abatement
of rent in regard thereto.

     If the leased property consists of one or more floors, or portions thereof,
of a building, and at the time of the making of this lease there are upon any
such floors, or portions thereof, hallways, passageways, stairways, elevators,
or other means of access, although within the leased property, shall be reserved
for the use of the Landlord and all tenants in the building and shall not be
considered a portion of the leased property.

ARTICLE 47
Rules and Regulations
DELETED

ARTICLE 48
Building Improvements
See Attached Exhibit C

ARTICLE 49
Renewal Option

     The Tenant shall have the right to renew this Lease Agreement for an
additional (see Lease Addendum) beyond the initial (see Lease Addendum) term.
The option shall commence provided the following conditions have been complied
with:

     1. The Tenant is not then in default with all terms and conditions of this
Lease Agreement; and

     2. The Tenant shall notify the Landlord in writing not later then six
months prior to the expiration of the initial Lease Agreement of its desire to
renew, and agrees to sign a new lease upon the same terms and conditions as
contained in the original Lease Agreement, except as to the duration dates and
the exclusion of any further option to renew.

20



--------------------------------------------------------------------------------



 



ARTICLE 50
Notice Requirement

1. Sending of Notices

     Any notice, request, demand, approval or consent given, or required to be
given, under this lease shall be in writing and shall be deemed to have been
given on the (3rd) day following the day on which the same shall have been
mailed by United States registered or certified mail, return receipt requested,
with all postal charges prepaid, or if hand delivered shall be deemed given upon
delivery. All notices shall be addressed, if intended for Landlord, to c/o
Hofing Management, 928 West State St., Trenton, New Jersey 08618 or, if intended
for the Tenant, to Yardville National Bank, PO Box 8487, Trenton, New Jersey .
Either party may, at any time, change its address for the above purposes by
sending a notice to the other party stating the change of and setting forth the
new address.

     2. Notice to Mortgagees

     If any mortgagee shall notify Tenant that it is the holder of a mortgage
affecting the premises, no notice, request or demand thereafter sent by Tenant
to Landlord shall be effective unless and until a copy of the same shall also be
sent to such mortgagee at such address as such mortgagee shall designate.

ARTICLE 51
Common Areas

     A. Management and Operation of Common Areas

     Tenant will operate and maintain or will cause to be operated and
maintained the common areas including all parking areas in a manner deemed by
Landlord to be reasonable and appropriate and in the best interest of the
building. Landlord shall have the right (i) to establish, modify and enforce
reasonable rules and regulations with respect to the common areas; (ii) to enter
into, modify and terminate easement and other agreements pertaining to the use
and maintenance of the parking areas and common areas; (iii) to close
temporarily any or all portions of the common areas; (iv) to discourage
non-customer parking; and (v) to do and perform such other acts in and to said
areas and improvements as, in the exercise of good business judgment, Landlord
shall determine to be advisable. Landlord agrees that it shall use its best
efforts to make available to Tenant’s employees convenient parking facilities in
reasonable proximity to the premises.

[THIS SECTION INTENTIONALLY LEFT BLANK]
LEASE ADDENDUM

          This lease addendum shall supplement the lease agreement between MYNB,
LLC and the Yardville National Bank dated April 1, 2005 for the premises located
at 301 West Trenton Avenue, Falls Township, Pennsylvania, Tax Map Parcel
13-035-074-001. In the event of a conflict between the lease addendum and the
lease agreement, the lease addendum shall prevail.

21



--------------------------------------------------------------------------------



 



1.   The term of the lease agreement shall be for fifteen (15) years with two
(2) five (5) year options.   2.   Schedule of Base Rental and Increases:



      Initial Term       Years 1-5: $9,421.39/Month or $113,056.68 Annually
Years 6-10: $10,363.53/Month or $124,362.36 Annually
Years 11-15: Annual CPI Increase with 3% minimum and 5% maximum.              
    Options         Years 16-20: Annual CPI Increase
Years 21-25: Annual CPI Increase
*The Philadelphia region CPI index shall be utilized.*



3.   Triple Net Lease: The lease is triple net and tenant in addition to base
rental shall be obligated to pay 100% of all operating expenses including but
not limited to real estate taxes, common area maintenance, insurance, (building
and exterior general liability) and any and all repairs or replacements to the
building or property.       Provided the Tenant has complied with all of its
obligations under this Lease and provided the Lease is in the last two years of
any lease term (or extended term) set forth herein, then any capital
improvements that are paid for by the Landlord and charged to the Tenant as
operating costs shall be amortized over the useful life of the improvement. Said
capital improvements shall include, but not limited to, all structural repairs
or replacements, replacement of the roof, replacement of the parking lot, or
replacement of the plumbing, cooling, heating or electrical systems.   4.  
Landlords Work: The Landlord shall provide the following work as its scope of
services.



  A.   Land acquisition including closing costs.     B.   All Professional Fees
with the exception of architectural fees.     C.   Construction Permits.



5.   Tenants Work: Tenant shall be financially responsible for the following
construction activities. All work shall be performed in accordance to
architectural plans prepared by Pazdera and Associates and tenant shall have
rights to any and all warranties provided by sub-contractors and or general
contractors.



  A.   Architecture Fees (estimated at $25,000.00)     B.   Building Shell
including but not limited to exterior renovations, HVAC, electrical service,
bathrooms, windows, partitions, ceiling and lighting, utility services,
drive-thru lanes and related equipment.     C.   Interior Fit-Out including but
not limited to paint, sheetrocking, carpentry, carpet/flooring, furniture,
fixtures, and equipment.     D.   Site work (as per plan dated 9/21/2004
prepared by JG Park and Associates)     E.   Off site work (as per plan dated
3/3/2005 prepared by JG Park and Associates)     F.   Any interior or exterior
signage.

6. Construction Management: MYNB, LLC shall be responsible for supervising all
construction activities at its expense. MYNB, LLC shall segregate all invoices
from selected contractors and invoice the responsible parties. All invoices
shall be paid with ten (10) days of receipt.

22



--------------------------------------------------------------------------------



 



7. Off Site Improvements: In order to obtain the necessary permits and approvals
from Falls Township to construct a bank branch at the location, it was required
that off site improvements be installed in accordance to JG Park Associates
plans dated March 3, 2005. As a part of the requirements by the township, a
segment of side walk has to be installed on the opposite side of West Trenton
Avenue to offer safer passage for pedestrian’s. The side walk specifications are
detailed on March 3, 2005 JG Park engineering drawings. In addition to its
routine maintenance duties, Yardville National Bank shall be obligated at its
expense to repair, replace, maintain (including snow removal and tree damage
caused by the side walk (installation) the
specified sidewalk. Copies of the easements entered into with the property
owners shall be supplied to Yardville National Bank.



8.   Rental Commencement: The rent shall commence upon the issuance of a
Temporary or permanent certificate of occupancy.



9.   All of the obligations of Tenant are expressly conditioned upon the Tenant
receiving all necessary approvals from the Office of the Comptroller of the
currency to operate a bank branch at this location. Tenant shall diligently
pursue said approvals at its expense.

                      Witness/Attest:       Landlord: MYNB, LLC., a    

              PA Corporation    
 
                                 

          By:   Sidney L. Hofing    

              Managing Member    
 
                    Witness/Attest:       Tenant: Yardville National Bank,    

                   A NJ National Bank    
 
                                 

          By:   Patrick M. Ryan,    

              President-CEO    

23